Citation Nr: 1632111	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  11-25 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability rating greater than 50 percent for posttraumatic stress disorder (PTSD) (also claimed as anxiety and depression).  

2.  Entitlement to a disability rating greater than 10 percent for degenerative joint disease of the lumbar spine (previously spondylosis with spondylolisthesis).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at a Board Videoconference hearing in June 2016.  A transcript is of record.  

The issue of entitlement to an initial disability rating greater than 50 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, in June 2016 correspondence and during the June 2016 Board hearing, the Veteran withdrew his appeal concerning the issue of entitlement to a disability rating greater than 10 percent for degenerative joint disease of the lumbar spine.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to a disability rating greater than 10 percent for degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. 

In June 2016 correspondence and during the June 2016 Board hearing, the Veteran withdrew his appeal concerning the issue of entitlement to a disability rating greater than 10 percent for degenerative joint disease of the lumbar spine.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.
	

ORDER

The appeal concerning the issue of entitlement to a disability rating greater than 10 percent for degenerative joint disease of the lumbar spine is dismissed.


REMAND

During the June 2016 Board hearing, the Veteran testified that he receives treatment for his PTSD at the Fort Collins Vet Center that has continued to the present.  The undersigned held the record open for 30 days to allow the Veteran to submit records from the Fort Collins Vet Center.  

The claims file includes records from the Fort Collins Vet Center dated from May 2010 to November 2012 but no records since then.  In June 2016 correspondence, the Veteran requested that VA obtain his medical records from Fort Collins Vet Center along with an authorization but this authorization was rejected later that month in a "Medical Records Request Reject Notice" as the "Provider listed is non-private."  On remand, an attempt should be made to obtain any outstanding records from the Fort Collins Vet Center dated since November 2012  

Accordingly, the case is REMANDED for the following action:

1.  Take action to ensure that all relevant records of the Veteran's psychiatric treatment are associated with the record.  Specifically, obtain any outstanding records dated since November 2012 from the Fort Collins Vet Center.  

2.  After conducting any additional development deemed necessary (to include a new psychiatric examination, if the evidence suggests that there has been a material change in the Veteran's PTSD since the time of the last VA compensation examination in January 2016), the Veteran's claim should be readjudicated.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


